Name: Commission Regulation (EC) No 568/94 of 15 March 1994 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EC) No 214/94 may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3. 94 Official journal of the European Communities No L 72/3 COMMISSION REGULATION (EC) No 568/94 of IS March 1994 determining die extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EC) No 214/94 may be accepted available under Article 1 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 4 (2) of Regulation (EC) No 214/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 130/94 of 24 January 1994 opening and providing for the adminis ­ tration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1994) ('), and in particular Article 4 thereof, Having regard to Commission Regulation (EC) No 214/94 of 31 January 1994, laying down detailed rules for the application of Council Regulation (EC) No 130/94 with regard to the import arrangements for frozen beef falling within CN code 0202 and products falling within CN code 0206 29 91 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 214/94 provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports in 1991 , 1992 and 1993 ; whereas in the other cases the quantities applied for exceed the quantities HAS ADOPTED THIS REGULATION : Article 1 Every application for an import licence lodged in accor ­ dance with Regulation (EC) No 214/94 shall be granted to the following extent : (a) 268,813 kg per tonne imported in 1991 , 1992 and 1993 for importers as defined in Article 1 (1 ) of Regu ­ lation (EC) No 214/94 ; (b) 10 905 kg per application in the case of importers as defined in Article 1 (2) of Regulation (EC) No 214/94. Article 2 This Regulation shall enter into force on 16 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1994. For the Commission Ren* STEICHEN Member of the Commission (') OJ No L 22, 27. 1 . 1994, p. 3 . 0 OJ No L 27, 1 . 2. 1994, p. 46.